           Case 5:20-cv-01289-D Document 9 Filed 03/11/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

ROBERT WIRTZ, JR.,                         )
                                           )
       Plaintiff,                          )
                                           )
v.                                         )             Case No. CIV-20-1289-D
                                           )
MARY DAVIDSON, et al.,                     )
                                           )
       Defendants.                         )

                                          ORDER

       This matter is before the Court for review of the Report and Recommendation [Doc.

No. 8], issued by United States Magistrate Judge Shon T. Erwin pursuant to 28 U.S.C. §

636(b)(1)(B) and (C). Judge Erwin recommends dismissing the action without prejudice

for Plaintiff’s failure to comply with the Court’s orders.

       Judge Erwin advised Plaintiff of his right to object and directed that any objection

be filed on or before February 22, 2021. Judge Erwin further advised Plaintiff that any

failure to object would result in waiver of the right to appellate review. The deadline for

filing objections has passed. To date, Plaintiff has not filed objections and has not sought

an extension of time in which to do so.

       Accordingly, Judge Erwin’s Report and Recommendation [Doc. No. 8] is

ADOPTED as though fully set forth herein. Plaintiff’s Motion for Enlargement of Time

[Doc. No. 7] is DENIED, Plaintiff’s Motion for Leave to Proceed In Forma Pauperis [Doc.

No. 2] is DENIED, and this action is DISMISSED without prejudice. A judgment shall

be issued forthwith.
   Case 5:20-cv-01289-D Document 9 Filed 03/11/21 Page 2 of 2




IT IS SO ORDERED this 11th day of March 2021.




                                2
